UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard Morgan ™ Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangements. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard Morgan Growth Fund Investor Shares 11.54% Admiral™ Shares 11.61 Russell 3000 Growth Index 11.43 Multi-Cap Growth Funds Average 10.66 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $24.26 $25.84 $0.172 $0.990 Admiral Shares 75.26 80.08 0.664 3.067 1 Chairman’s Letter Dear Shareholder, Surging health care stocks helped Vanguard Morgan Growth Fund deliver a strong performance for the six months ended March 31, 2014. The fund returned 11.54% for Investor Shares and 11.61% for the lower-cost Admiral Shares. That compares with the 11.43% return for the benchmark, the Russell 3000 Growth Index, and the 10.66% average return for peer funds. In general, the growth stocks that your fund specializes in underperformed their value counterparts for the period. That may have been related to a cooling off of technology stocks, a staple of growth-style investing, during the latter part of the six months: After their torrid advance in 2013, tech stocks hit concerns in the new year about pricey valuations. Despite recent choppiness, U.S. stocks were productive The broad U.S. stock market recorded a gain of about 12% for the six months ended March 31, although its path became increasingly rocky over the period’s second half. Corporate earnings, for the most part, continued to rise as the U.S. economy showed modest growth. The Federal Reserve’s stimulative bond-buying program has helped support the market for several years. Since January, however, the Fed has been making monthly cuts in its purchases, and this has created some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. 2 International stocks returned about 5%. The developed markets of Europe, where the economy has improved somewhat, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed some ground after a difficult stretch Over the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of calendar-year 2013. The yield of the 10-year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end, but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As Greg Davis, the new head of our Fixed Income Group, recently noted, long-term investors can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar-year 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for some issuers. For money market and savings accounts, returns Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. Health care stocks helped lead the fund’s advance Vanguard Morgan Growth Fund is diversified both in its advisors and in its holdings. The fund uses five advisors, each with a distinct investment strategy, and it invests in more than 300 stocks across a variety of sectors. This approach can help mute some of the volatility that tends to be associated with the stocks of fast-growing companies. The fund’s largest allocation is to technology, which averaged about 30% of assets during the period. But it was the health care sector that was Morgan Growth’s standout performer—its six-month return of about 17% was the highest among the fund’s sectors. Shares of everything from giant pharmaceutical companies to small biotech firms climbed as investors reacted to progress on new treatments for disease and a more favorable regulatory climate. Drugmakers weren’t the only health care firms whose stocks notched robust advances; the fund also benefited from its investments in pharmacy benefit managers and the distributors of medical products. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.39% 0.25% 1.34% The fund expense ratios shown are from the prospectus dated January 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Multi-Cap Growth Funds. 4 Another productive sector was financials, where the fund’s holdings outpaced their benchmark counterparts. Banks benefited from reduced debt, increased deposits, and improved lending conditions. Consumer finance companies were buoyed by the global trend toward electronic payments, and diversified financial services giants, asset managers, and insurance firms all flourished in the solid investing climate. The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average Sources: Vanguard and Lipper, a Thomson Reuters Company. 5 The fund’s technology holdings, which didn’t include some of the big gainers among computer networking companies, modestly trailed their counterparts in the benchmark. For more about the advisor’s strategy and the fund’s positioning during the six months, see the Advisors’ Report that follows this letter. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania professor Philip Tetlock noted: “As a whole, experts were slightly more accurate than the proverbial dart-throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for the return of U.S. stocks, for example. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/research.) Our forecasts acknowledge that no one can envision every scenario. And that reality underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2014 6 Advisors’ Report For the fiscal half year ended March 31, 2014, Vanguard Morgan Growth Fund returned 11.54% for Investor Shares and 11.61% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 11. The advisors have also prepared a discussion of the investment environment that existed during the period and of how portfolio positioning reflects this assessment. These comments were prepared on April 17, 2014. Wellington Management Company, llp Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the fund uses traditional methods of stock selection—fundamental research and analysis—to identify companies that we believe have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return and with a balance of growth, quality, and valuation attributes. It was a strong six months for U.S. equities and other developed-market stocks around the world as the S&P 500 Index returned 12.51% and the MSCI World Index 9.62%. Fixed income markets moved up modestly, with the Barclays U.S. Aggregate Bond Index returning 1.70% during the period. Successes Sector allocation, a residual outcome of our bottom-up stock selection process, contributed to the portfolio’s relative return during the period, primarily through our underweighting of the consumer staples sector. Our stock selection was strongest within the financial, consumer staples, and health care sectors. The largest individual contributors to benchmark-relative performance included Valero Energy (energy), Western Digital (information technology), and InterActiveCorp (information technology). Shortfalls Security selection overall detracted from relative performance during the period. Most notably, selection was weak among consumer discretionary, industrial, and information technology stocks. The largest detractors included Cisco Systems, NetApp, and Altera, all technology stocks. We significantly reduced our position in Cisco. We ended the period most overweighted in the information technology and health care sectors and most underweighted in the consumer staples and materials sectors. We are very optimistic about our portfolio’s prospects and its favorable 7 risk/reward profile. Strong long-term trends within the information technology sphere, including cloud computing, mobility, security, and data storage, also should help drive sustained growth. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director The U.S. economy remained on a slow growth trajectory. At the start of 2014, the Federal Reserve began to taper its quantitative stimulus, signaling confidence in the sustainability of improving economic activity and labor market conditions. Successes Google performed well, reflecting its continued strong competitive position, solid advertising revenue, and YouTube monetization opportunities. Biogen Idec benefited from the strong launch of its new multiple sclerosis treatment. Michael Kors, a global fashion lifestyle brand, performed well across regions and all channels. Shortfalls Shares of LinkedIn declined after management provided lower-than-expected guidance. The company’s investment in its business could limit shorter-term margin improvement but drive longer-term revenue growth and margin expansion. Whole Foods Market’s aggressive expansion through new stores and acquisitions, and investment in more competitive pricing, is limiting its potential for higher profit margins. We eliminated our position in eBay as the company’s growth slowed from above-average to in line with the overall e-commerce industry, and because we have concerns about eBay’s long-term competitive position. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the six-month period, four of the five components of our stock selection model were effective in identifying the outperformers from the underperformers within each industry group. The growth, management decisions, valuation, and sentiment components helped performance, while the quality component detracted from results. Our stock selections were positive in seven of ten sectors, and slightly negative in the three others. Successes Our selections had the largest positive impact in energy and industrials. Within the energy sector, Helmerich & Payne and Ultra Petroleum contributed the most to our relative results; within industrials, the leaders were Southwest Airlines, Delta Air Lines, and Lockheed Martin. 8 Shortfalls Our selections in financials were negative overall, as our positions in Citigroup and American International Group did not perform as expected. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Equities broadly advanced, with the fund’s benchmark, the Russell 3000 Growth Index, returning 11.43% for the six months. The rise reflected improved economic activity, low inflation, and steady earnings growth. Successes Strong stock selection helped drive notable gains in the health care, financial services, technology, and industrial sectors. Our holdings in companies lowering the cost of drugs, such as Actavis, benefited health care returns. An improved credit environment boosted financials, with investments in Alliance Data Systems, Signature Bank, and E*Trade paying off. Strong demand for wireless devices produced solid growth for NXP Semiconductors and Avago within technology. A focus on the global upturn in aerospace lifted industrial holdings B/E Aerospace and United Continental. Shortfalls Negative selection in consumer staples was the biggest constraint on otherwise solid performance; the sector was hurt by weather-related shopping trends, which affected companies such as GNC Holdings. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President and Chief Investment Officer Dana F. Walker, CFA, Co-Head of the Investment Team Put simply, the last six months in the stock market can be seen as two periods: The first five months, during which the markets were exceptionally rewarding (aside from a meaningful interruption in late January), with gains driven mainly by ongoing Federal Reserve stimulus and a rise in overall valuations; and the final month, which saw the beginning of a significant correction. Excess valuations had built among high-growth, momentum-driven stocks, often from companies with little to no earnings (for example, social-media and similar internet stocks). The excesses were even more extreme for many biotechs, where a speculative feeding frenzy took place. Both types of stocks are being wrung out in the present correction. We had expected that 2014 would be more volatile than 2013, and that is definitely the case thus far. In a longer-term context, equity valuations have indeed risen in recent years but do not appear extreme, except in certain speculative areas mentioned above. Moreover, the U.S. and world economies appear to be on a path of slow improvement, and, with depressing winter weather behind us, growth appears likely to strengthen. We are optimistic that this may lead to a stabilization and improvement in stock prices, supported by rising corporate 9 earnings. Consequential monetary tightening by the Fed still appears quite distant. Successes Our bigger contributors included Alliance Data Systems, Cognizant, Thermo Fisher Scientific, United Rentals, and Salix Pharmaceuticals. Shortfalls Our returns were held back because our valuation disciplines and risk controls prevented us from owning the red-hot biotechs. Other individual detractors included Ulta Salon and LKQ Corporation, both of which we added to on weakness; Herbalife (which came under a public short-selling attack by a prominent hedge fund investor); and Clean Harbors. 10 Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 47 5,007 Uses traditional methods of stock selection— Company, LLP fundamental research and analysis—to identify companies that it believes have above-average growth prospects. Research focuses on mid- and large-cap companies, evaluating and ranking each stock on a consistent set of growth, quality, and valuation criteria. We seek to build a portfolio with diversified sources of return with a balance of growth, quality, and valuation attributes. Jennison Associates LLC 19 2,015 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 13 1,395 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Frontier Capital Management Co., 10 1,099 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 10 1,065 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 1 146 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 11 Morgan Growth Fund Fund Profile As of March 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.39% 0.25% 30-Day SEC Yield 0.57% 0.71% Portfolio Characteristics DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Number of Stocks 327 1,782 3,674 Median Market Cap $33.3B $50.0B $43.7B Price/Earnings Ratio 25.3x 23.0x 20.1x Price/Book Ratio 4.2x 4.8x 2.6x Return on Equity 21.5% 22.6% 17.2% Earnings Growth Rate 18.7% 15.4% 12.4% Dividend Yield 1.0% 1.5% 1.9% Foreign Holdings 3.2% 0.0% 0.0% Turnover Rate (Annualized) 54% — — Short-Term Reserves 0.9% — — Volatility Measures DJ U.S. Total Russell 3000 Market Growth Index FA Index R-Squared 0.98 0.93 Beta 1.11 1.09 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Google Inc. Internet Software & Services 3.3% Microsoft Corp. Systems Software 2.4 Apple Inc. Computer Hardware 2.4 Oracle Corp. Systems Software 1.7 Facebook Inc. Internet Software & Services 1.6 Biogen Idec Inc. Biotechnology 1.5 Gilead Sciences Inc. Biotechnology 1.4 QUALCOMM Inc. Communications Equipment 1.3 Amgen Inc. Biotechnology 1.2 MasterCard Inc. Data Processing & Outsourced Services 1.1 Top Ten 17.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. 12 Morgan Growth Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Growth FA Fund Index Index Consumer Discretionary 19.0% 18.9% 12.8% Consumer Staples 3.5 11.1 8.4 Energy 4.5 4.7 9.4 Financials 5.9 5.7 17.6 Health Care 19.5 13.1 13.0 Industrials 13.2 12.6 11.5 Information Technology 31.7 27.0 18.1 Materials 2.2 4.6 3.9 Telecommunication Services 0.5 2.2 2.2 Utilities 0.0 0.1 3.1 13 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 Note: For 2014, performance data reflect the six months ended March 31, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years Investor Shares 12/31/1968 24.75% 20.85% 7.66% Admiral Shares 5/14/2001 24.90 21.02 7.82 See Financial Highlights for dividend and capital gains information. 14 Morgan Growth Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.4%) 1 Consumer Discretionary (18.5%) Home Depot Inc. 1,327,167 105,019 TJX Cos. Inc. 1,706,563 103,503 * priceline.com Inc. 86,643 103,269 Comcast Corp. Class A 2,055,349 102,809 * Amazon.com Inc. 287,507 96,752 * O’Reilly Automotive Inc. 597,435 88,653 Lowe’s Cos. Inc. 1,647,122 80,544 Starwood Hotels & Resorts Worldwide Inc. 998,009 79,441 Wyndham Worldwide Corp. 951,378 69,669 * Michael Kors Holdings Ltd. 743,130 69,312 NIKE Inc. Class B 917,342 67,755 * DIRECTV 690,080 52,736 Wynn Resorts Ltd. 216,523 48,101 PulteGroup Inc. 2,366,371 45,411 * Netflix Inc. 125,661 44,236 Twenty-First Century Fox Inc. Class A 1,362,368 43,555 Inditex SA ADR 1,383,979 41,575 * Discovery Communications Inc. Class A 502,433 41,551 Expedia Inc. 559,654 40,575 Omnicom Group Inc. 497,323 36,106 * Chipotle Mexican Grill Inc. Class A 58,491 33,226 * LKQ Corp. 1,253,918 33,041 Scripps Networks Interactive Inc. Class A 399,282 30,309 Harley-Davidson Inc. 414,715 27,624 Delphi Automotive plc 356,900 24,219 *,^ Tesla Motors Inc. 112,316 23,412 * Discovery Communications Inc. 298,190 22,979 VF Corp. 367,064 22,714 * HomeAway Inc. 533,281 20,089 * ASOS plc ADR 224,702 19,758 Burberry Group plc 835,880 19,434 Starbucks Corp. 261,033 19,155 * Jarden Corp. 315,205 18,859 * CarMax Inc. 386,045 18,067 * Urban Outfitters Inc. 457,150 16,672 Tractor Supply Co. 234,930 16,593 * TRW Automotive Holdings Corp. 189,400 15,459 Dick’s Sporting Goods Inc. 255,415 13,948 * Ulta Salon Cosmetics & Fragrance Inc. 138,940 13,544 Walt Disney Co. 160,300 12,835 Viacom Inc. Class B 148,700 12,638 CBS Corp. Class B 201,900 12,477 Las Vegas Sands Corp. 152,900 12,351 * Imax Corp. 402,520 11,001 Wolverine World Wide Inc. 385,045 10,993 * MGM Resorts International 420,000 10,861 Gap Inc. 218,700 8,761 Goodyear Tire & Rubber Co. 331,100 8,652 Advance Auto Parts Inc. 68,000 8,602 Service Corp. International 424,275 8,435 GNC Holdings Inc. Class A 190,580 8,389 * Bright Horizons Family Solutions Inc. 203,970 7,977 Dunkin’ Brands Group Inc. 157,573 7,907 McDonald’s Corp. 75,000 7,352 Cablevision Systems Corp. Class A 433,600 7,315 Tiffany & Co. 84,800 7,305 PetSmart Inc. 105,400 7,261 Comcast Corp. 138,800 6,768 Whirlpool Corp. 44,400 6,636 * ASOS plc 74,482 6,438 * NVR Inc. 5,400 6,194 * AutoZone Inc. 11,400 6,123 Target Corp. 89,000 5,385 Time Warner Cable Inc. 32,400 4,445 Extended Stay America Inc. 67,500 1,537 * Liberty Global plc 15,400 627 * Coupons.com Inc. 22,781 562 15 Morgan Growth Fund Market Value Shares ($000) * Liberty Global plc Class A 9,000 374 * Liberty Interactive Corp. Class A 9,300 268 1,986,143 Consumer Staples (3.4%) Costco Wholesale Corp. 732,801 81,839 CVS Caremark Corp. 793,979 59,437 * Keurig Green Mountain Inc. 414,103 43,725 Anheuser-Busch InBev NV ADR 291,512 30,696 Whole Foods Market Inc. 595,653 30,206 Herbalife Ltd. 466,660 26,726 Philip Morris International Inc. 164,000 13,427 PepsiCo Inc. 158,600 13,243 Brown-Forman Corp. Class B 142,179 12,752 Wal-Mart Stores Inc. 159,600 12,198 Kroger Co. 209,000 9,123 Coca-Cola Co. 177,156 6,849 Walgreen Co. 102,000 6,735 Kraft Foods Group Inc. 119,400 6,699 Hershey Co. 29,600 3,090 Colgate-Palmolive Co. 25,900 1,680 358,425 Energy (4.3%) Schlumberger Ltd. 674,746 65,788 Cabot Oil & Gas Corp. 1,425,990 48,313 National Oilwell Varco Inc. 542,256 42,225 Apache Corp. 428,193 35,519 Valero Energy Corp. 519,785 27,601 Core Laboratories NV 138,985 27,580 * Cameron International Corp. 366,810 22,658 Oceaneering International Inc. 279,304 20,071 * Continental Resources Inc. 138,700 17,236 Devon Energy Corp. 249,889 16,725 EOG Resources Inc. 81,600 16,007 * Weatherford International Ltd. 871,890 15,136 * Southwestern Energy Co. 300,070 13,806 * Concho Resources Inc. 108,646 13,309 Superior Energy Services Inc. 380,270 11,697 * Gulfport Energy Corp. 157,455 11,208 * Carrizo Oil & Gas Inc. 170,200 9,099 Chesapeake Energy Corp. 353,500 9,057 *,^ SandRidge Energy Inc. 1,354,800 8,318 SM Energy Co. 112,900 8,049 Helmerich & Payne Inc. 74,800 8,045 *,^ Ultra Petroleum Corp. 298,700 8,032 Cimarex Energy Co. 38,500 4,586 460,065 Financials (5.7%) American Express Co. 1,116,068 100,480 Bank of America Corp. 5,275,401 90,737 Morgan Stanley 1,406,657 43,846 IntercontinentalExchange Group Inc. 207,449 41,040 Waddell & Reed Financial Inc. Class A 465,929 34,302 Goldman Sachs Group Inc. 185,316 30,364 JPMorgan Chase & Co. 458,862 27,858 Aon plc 245,900 20,725 T. Rowe Price Group Inc. 240,865 19,835 * Signature Bank 143,732 18,051 * E*TRADE Financial Corp. 734,300 16,904 * Affiliated Managers Group Inc. 83,265 16,657 American Tower Corporation 195,345 15,993 Raymond James Financial Inc. 275,400 15,403 * Berkshire Hathaway Inc. Class B 105,900 13,234 Discover Financial Services 200,400 11,661 * SVB Financial Group 88,557 11,404 Citigroup Inc. 227,600 10,834 Arthur J Gallagher & Co. 223,080 10,614 Ameriprise Financial Inc. 92,100 10,137 McGraw Hill Financial Inc. 126,400 9,644 Allied World Assurance Co. Holdings AG 80,600 8,317 Simon Property Group Inc. 48,200 7,905 Legg Mason Inc. 159,500 7,822 Public Storage 28,400 4,785 * WisdomTree Investments Inc. 356,400 4,676 General Growth Properties Inc. 200,500 4,411 * Realogy Holdings Corp. 55,200 2,398 TD Ameritrade Holding Corp. 50,800 1,725 Crown Castle International Corp. 3,800 280 612,042 Health Care (19.1%) * Biogen Idec Inc. 512,969 156,902 * Gilead Sciences Inc. 2,078,742 147,300 Amgen Inc. 1,077,501 132,899 * Celgene Corp. 831,481 116,075 * Express Scripts Holding Co. 1,435,106 107,762 Bristol-Myers Squibb Co. 1,771,246 92,016 Merck & Co. Inc. 1,502,607 85,303 Allergan Inc. 531,666 65,980 CR Bard Inc. 442,033 65,412 Medtronic Inc. 1,050,837 64,668 16 Morgan Growth Fund Market Value Shares ($000) McKesson Corp. 361,027 63,747 Eli Lilly & Co. 1,068,417 62,887 * Alexion Pharmaceuticals Inc. 371,043 56,447 Zimmer Holdings Inc. 550,762 52,091 Becton Dickinson and Co. 437,659 51,241 Johnson & Johnson 515,368 50,625 Aetna Inc. 625,814 46,917 Novo Nordisk A/S ADR 998,403 45,577 * Actavis plc 185,785 38,244 * BioMarin Pharmaceutical Inc. 557,038 37,996 Cooper Cos. Inc. 272,209 37,391 * Illumina Inc. 243,351 36,177 Perrigo Co. plc 229,280 35,460 * Vertex Pharmaceuticals Inc. 485,829 34,358 * HCA Holdings Inc. 613,886 32,229 Shire plc ADR 214,123 31,804 * Mylan Inc. 588,200 28,722 * Salix Pharmaceuticals Ltd. 255,748 26,498 * Covance Inc. 223,700 23,242 Thermo Fisher Scientific Inc. 187,035 22,489 * Intercept Pharmaceuticals Inc. 65,216 21,508 AbbVie Inc. 374,300 19,239 Zoetis Inc. 619,985 17,942 * MEDNAX Inc. 282,982 17,539 * Catamaran Corp. 382,935 17,140 * Alkermes plc 380,570 16,779 Abbott Laboratories 407,000 15,674 ResMed Inc. 318,895 14,251 * Boston Scientific Corp. 647,100 8,749 * Allscripts Healthcare Solutions Inc. 464,900 8,382 * Incyte Corp. Ltd. 148,700 7,958 * Quintiles Transnational Holdings Inc. 148,800 7,555 Cigna Corp. 83,700 7,008 * Cerner Corp. 117,798 6,626 UnitedHealth Group Inc. 63,400 5,198 * Intrexon Corp. 142,900 3,757 * Forest Laboratories Inc. 35,900 3,312 * Charles River Laboratories International Inc. 42,000 2,534 * Castlight Health Inc. Class B 25,661 545 2,050,155 Industrials (13.0%) Boeing Co. 822,432 103,207 United Technologies Corp. 859,919 100,473 Honeywell International Inc. 814,061 75,512 Danaher Corp. 942,923 70,719 Rockwell Automation Inc. 515,791 64,242 United Parcel Service Inc. Class B 572,587 55,759 TransDigm Group Inc. 289,449 53,606 * B/E Aerospace Inc. 598,009 51,901 Parker Hannifin Corp. 410,459 49,136 Precision Castparts Corp. 191,229 48,335 Canadian Pacific Railway Ltd. 295,036 44,382 3M Co. 321,063 43,555 Chicago Bridge & Iron Co. NV 458,980 40,000 * IHS Inc. Class A 319,271 38,791 Pentair Ltd. 458,120 36,347 Illinois Tool Works Inc. 402,684 32,750 Tyco International Ltd. 747,849 31,709 Dover Corp. 357,318 29,211 * United Rentals Inc. 236,860 22,487 * Hertz Global Holdings Inc. 800,660 21,330 Flowserve Corp. 236,400 18,520 * Kirby Corp. 181,800 18,407 Fastenal Co. 362,025 17,855 Watsco Inc. 165,060 16,491 AMETEK Inc. 317,593 16,353 Union Pacific Corp. 84,400 15,838 JB Hunt Transport Services Inc. 219,070 15,756 MSC Industrial Direct Co. Inc. Class A 163,680 14,162 * Genesee & Wyoming Inc. Class A 145,360 14,146 Delta Air Lines Inc. 361,400 12,523 * Jacobs Engineering Group Inc. 193,300 12,275 * American Airlines Group Inc. 331,000 12,115 * Stericycle Inc. 104,925 11,922 Pall Corp. 129,192 11,559 * United Continental Holdings Inc. 252,400 11,265 KAR Auction Services Inc. 349,440 10,606 Southwest Airlines Co. 432,500 10,211 * Armstrong World Industries Inc. 189,400 10,086 * MasTec Inc. 232,000 10,078 Wabtec Corp. 125,100 9,695 * Quanta Services Inc. 252,975 9,335 Emerson Electric Co. 135,900 9,078 * Spirit Airlines Inc. 152,000 9,029 * WESCO International Inc. 99,544 8,284 * WABCO Holdings Inc. 78,100 8,244 Carlisle Cos. Inc. 100,225 7,952 Lockheed Martin Corp. 48,300 7,884 Masco Corp. 352,500 7,829 17 Morgan Growth Fund Market Value Shares ($000) Expeditors International of Washington Inc. 196,245 7,777 IDEX Corp. 105,300 7,675 Acuity Brands Inc. 50,360 6,676 * Spirit AeroSystems Holdings Inc. Class A 207,600 5,852 Dun & Bradstreet Corp. 48,800 4,848 * Verisk Analytics Inc. Class A 76,830 4,607 Caterpillar Inc. 18,000 1,789 * Copart Inc. 29,600 1,077 1,391,251 Information Technology (31.0%) * Google Inc. Class A 318,366 354,822 Microsoft Corp. 6,287,085 257,708 Apple Inc. 471,471 253,057 Oracle Corp. 4,434,754 181,426 * Facebook Inc. Class A 2,856,761 172,091 QUALCOMM Inc. 1,702,561 134,264 MasterCard Inc. Class A 1,606,098 119,976 * Alliance Data Systems Corp. 404,987 110,339 Visa Inc. Class A 459,198 99,123 Xilinx Inc. 1,605,680 87,140 * Salesforce.com Inc. 1,457,905 83,232 Altera Corp. 2,021,278 73,251 * Check Point Software Technologies Ltd. 1,064,969 72,024 SanDisk Corp. 844,106 68,533 * Red Hat Inc. 1,180,886 62,563 IAC/InterActiveCorp 829,254 59,200 Intuit Inc. 757,194 58,857 Western Digital Corp. 632,110 58,040 * F5 Networks Inc. 537,389 57,302 * VMware Inc. Class A 456,817 49,345 * LinkedIn Corp. Class A 258,255 47,762 NetApp Inc. 1,244,209 45,911 * Skyworks Solutions Inc. 1,174,592 44,071 Microchip Technology Inc. 878,774 41,970 Maxim Integrated Products Inc. 1,221,320 40,450 * Informatica Corp. 1,031,180 38,958 * Cognizant Technology Solutions Corp. Class A 687,620 34,800 Cisco Systems Inc. 1,518,989 34,041 Amphenol Corp. Class A 344,760 31,597 Paychex Inc. 702,232 29,915 * Electronic Arts Inc. 967,545 28,069 Linear Technology Corp. 553,488 26,949 * Workday Inc. Class A 290,968 26,603 * FireEye Inc. 392,792 24,184 * Atmel Corp. 2,850,803 23,833 * Yahoo! Inc. 632,182 22,695 * NXP Semiconductor NV 380,300 22,365 International Business Machines Corp. 115,000 22,136 * NetSuite Inc. 202,804 19,232 Fidelity National Information Services Inc. 354,595 18,953 * Vantiv Inc. Class A 626,761 18,941 * FleetCor Technologies Inc. 161,444 18,582 Global Payments Inc. 246,200 17,507 * Cadence Design Systems Inc. 1,085,968 16,876 * Gartner Inc. 237,029 16,459 * Trimble Navigation Ltd. 413,440 16,070 * NCR Corp. 439,215 16,053 * Lam Research Corp. 271,525 14,934 Avago Technologies Ltd. Class A 224,500 14,460 Accenture plc Class A 180,900 14,421 * Splunk Inc. 192,779 13,782 Texas Instruments Inc. 274,500 12,943 * Autodesk Inc. 205,320 10,098 *,^ Twitter Inc. 199,893 9,329 Motorola Solutions Inc. 144,257 9,274 Jack Henry & Associates Inc. 157,990 8,810 * Freescale Semiconductor Ltd. 357,200 8,719 * WEX Inc. 88,330 8,396 * Akamai Technologies Inc. 121,867 7,094 Western Union Co. 420,200 6,875 * Concur Technologies Inc. 66,550 6,593 * Knowles Corp. 198,502 6,267 * Yelp Inc. Class A 62,000 4,770 * Zynga Inc. Class A 981,000 4,218 * eBay Inc. 45,400 2,508 * Micron Technology Inc. 60,300 1,427 EMC Corp. 34,300 940 LSI Corp. 76,400 846 3,323,979 Materials (2.1%) Monsanto Co. 421,879 47,997 FMC Corp. 457,933 35,059 Sherwin-Williams Co. 171,977 33,902 * WR Grace & Co. 215,635 21,385 Eagle Materials Inc. 210,820 18,691 Ashland Inc. 166,160 16,530 PPG Industries Inc. 57,491 11,122 Worthington Industries Inc. 243,535 9,315 Praxair Inc. 68,560 8,979 Ball Corp. 146,600 8,035 Cytec Industries Inc. 79,700 7,780 Westlake Chemical Corp. 69,800 4,619 Rock-Tenn Co. Class A 24,700 2,608 226,022 Other (0.9%) 2 Vanguard Growth ETF 1,044,900 97,677 18 Morgan Growth Fund Market Value Shares ($000) Telecommunication Services (0.4%) * SBA Communications Corp. Class A 393,691 35,810 Cogent Communications Group Inc. 244,200 8,676 * Level 3 Communications Inc. 66,700 2,611 47,097 Total Common Stocks (Cost $7,178,527) 10,552,856 Temporary Cash Investments (1.6%) 1 Money Market Fund (0.9%) Vanguard Market Liquidity Fund, 0.122% 97,833,000 97,833 Face Amount ($000) Repurchase Agreement (0.6%) Bank of America Securities, LLC 0.080%, 4/1/14 (Dated 3/31/14, Repurchase Value $73,700,000, collateralized by Federal National Mortgage Assn. 3.500%–4.500%, 6/1/42–11/1/43, with a value of $75,174,000) 73,700 73,700 U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.062%, 4/21/14 300 300 5 Federal Home Loan Bank Discount Notes, 0.075%, 5/21/14 400 400 Federal Home Loan Bank Discount Notes, 0.090%–0.110%, 7/16/14 500 500 Federal Home Loan Bank Discount Notes, 0.093%, 7/18/14 1,800 1,800 Freddie Mac Discount Notes, 0.105%, 6/18/14 4,000 3,999 6,999 Total Temporary Cash Investments (Cost $178,532) 178,532 Total Investments (100.0%) (Cost $7,357,059) 10,731,388 Other Assets and Liabilities (0.0%) Other Assets 111,647 Liabilities 4 (116,199) (4,552) Net Assets (100%) 10,726,836 19 Morgan Growth Fund At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 6,936,864 Overdistributed Net Investment Income (385) Accumulated Net Realized Gains 415,701 Unrealized Appreciation (Depreciation) Investment Securities 3,374,329 Futures Contracts 327 Net Assets 10,726,836 Investor Shares—Net Assets Applicable to 190,244,346 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,915,901 Net Asset Value Per Share— Investor Shares $25.84 Admiral Shares—Net Assets Applicable to 72,559,663 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,810,935 Net Asset Value Per Share— Admiral Shares $80.08 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
